DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Claims 4 and 5 are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Lely (EP 0169619 A2).
van der Lely ‘619 discloses a plough implement comprising:
regarding claim 1,
a main frame (1) supporting a plurality of first ground engaging tools (13), wherein the plough implement comprises a depth adjustment apparatus (19, 36) for moving at least a first ground engaging tool of the plurality of first ground engaging tools 5with respect to the main frame to enable adjustment of a working depth of the first ground engaging tool;
regarding claim 2,
	wherein the first ground engaging tool of the plurality of first ground engaging tools is attached to the main frame in a predetermined 10orientation with respect to a ground surface, the depth adjustment apparatus being capable of moving the first ground engaging tool with respect 
regarding claim 3,
	 wherein the depth adjustment apparatus 15comprises a four-bar linkage, particularly a parallelogram linkage, connecting the main frame to the first ground engaging tool;
regarding claim 4,
wherein the depth adjustment apparatus comprises an actuator (36), particularly a hydraulic actuator, for driving the depth adjustment 20apparatus;
regarding claim 5,
wherein the depth adjustment apparatus comprises two actuators, particularly two hydraulic cylinders, a first actuator (36) for adjusting a working depth of the first ground engaging tool and a second actuator (the actuator that raises the first ground engaging tool to the non-working position) for adjusting an 25orientation of the first ground engaging tool;
regarding claim 6,
wherein the plough implement comprises a control unit (“the hydraulic circuit of the tractor” per p. 6, line 32) for controlling the depth adjustment apparatus, wherein the control unit is configured to decrease the working depth of the first ground engaging tool of the plurality 30of first ground engaging tools if an obstacle collision is encountered and/or predicted;
regarding claim 8,
wherein the depth adjustment apparatus is capable of moving the first and a second ground engaging tool of the plurality of first ground engaging tools with respect to the main frame such that the movement of the first and second ground engaging tools is synchronized;
regarding claim 9,

regarding claim 10,
	wherein the main frame supports a plurality of second ground engaging tools and is transferable between a first configuration, in which the plurality of first ground engaging tools are in a working position, and a second 15configuration, in which the plurality of second ground engaging tools are in a working position, the plough implement comprising a depth adjustment apparatus for moving a first ground engaging tool of the plurality of second ground engaging tools with respect to the main frame to enable adjustment of a working depth of the first ground engaging tool (p. 7, line 37 – p. 8, line 3);
regarding claim 2011,
 wherein the first ground engaging tool of the plurality of first ground engaging tools is moveable independently of the first ground engaging tool of the second plurality of ground engaging tools;
regarding claim 12,
wherein the depth adjustment mechanism (19) 25is capable of moving the first ground engaging tool between a first position, in which a minimum working depth is set, and a second position, in which a maximum working depth is set, the plough implement comprising a first stop (22) for locking the first ground engaging tool in its first position and/or wherein the plough 
regarding claim 13,
	wherein the at least one ground engaging tool is a plough body;
regarding claim 14,
 	wherein the plough implement is a 35reversible plough; and
regarding claim 15,
wherein the plough implement is connected to the front or the rear of the agricultural vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely (EP 0169619 A2).
Regarding claim 7, van der Lely ‘619 fails to teach an obstacle sensor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first ground engaging tool of van der Lely such that it would have included an obstacle sensor arranged in the front relative to the direction of travel, since the examiner takes Official Notice of known use of the same on earth working implements for avoiding damage during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
29 September 2021